DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a second groove" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  There is no recitation of “a first groove”.
Claim 6 recites the limitation "the second anode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 7 recites the limitation "the second anode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites the limitation "a second groove" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  There is no recitation of “a first groove”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (CN105097868 ~ from IDS, ‘868 hereinafter) in view of Yeo et al. (2017/0005150).
Re claims 1 and 8, ‘868 discloses at paragraphs 28-138 and Figs. 1-14, a base substrate (302); one or more thin-film transistor (TFT) structures provided over the base substrate; anodes (314) provided on an upper surface of the planarization layer; a pixel defining layer (318), wherein each anode includes an upper surface being exposed in each of the pixel regions: an organic functional layer (320) provided over the anodes; and a cathode (322) provided over the organic functional layer; wherein a sheet resistance of the portion of the anodes that is proximal to the pixel defining layer is smaller than a sheet 
‘868 does not disclose a planarization layer provided over the TFT structures.
Lee et al. disclose a planarization layer provided over the TFT structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine ‘868 and Lee et al. to incorporate the planarization layer of Lee et al. into the ‘868 device in order to avoid that the bumpy TFT structure layer affects the fabrication of subsequent structure layers.
Re claim 2, ‘868 discloses wherein, each pixel region further comprises: a central region that is proximal to the pixel defining layer and a peripheral region that is opposite from the pixel defining layer; a first anode (1414a) provided in the peripheral layer; and a second anode (1414b) provided in the central region, wherein, the sheet resistance of the second anode is larger than the sheet resistance of the first anode.
Re claim 24, ‘868 discloses An OLED display device, wherein the display device is provided as a smart device, a mobile phone, or a laptop computer, the display device comprising the OLED display panel of claim 1 ([0028-0138]). 

Allowable Subject Matter
Claims 4, 5, 9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does 
wherein each pixel region further comprises: a central region that is proximal  to the pixel defining layer and a peripheral region that is opposite from the pixel defining layer; a first anode provided in the pixel region; a first groove that passes through the portion of the first anode that is in the central region: a third anode provided inside the first groove, the thicknesses of the third anode being smaller than the thicknesses of the first anode; and a second anode provided inside the first groove, the second anode is located at the side of the third anode that is proximal to the organic functional layer, wherein, the sheet resistance of the second anode is larger than the sheet resistance of the first anode and the sheet resistance of the third anode, as called for in claim 4;
wherein the sheet resistance of a second anode is greater than the sheet resistance of a first anode which is greater than the sheet resistance of a third anode, as called for in claim 5; 
wherein each pixel region further comprises a central region that is proximal to the pixel defining layer and a peripheral region that is opposite from the pixel defining layer; wherein for each pixel region, in a region that is adjacent to the side of the organic functional layer, wherein the sheet resistance of a portion of the anode layer that is adjacent to the pixel defining layer is smaller than the sheet resistance of a portion of the anode layer that is opposite from the pixel defining layer; and wherein the method further comprises: forming a first groove that passes through the anode layer in a central region of the anode layer being 
wherein each pixel region further comprises a central region that is proximal to the pixel defining layer and a peripheral region that is opposite from the pixel defining layer; wherein for each pixel region, the anode layer is located in a region that is adjacent to the side of the organic functional layer; wherein the sheet resistance of a portion of the anode layer that is proximal to the pixel defining layer is smaller than the sheet resistance of a portion of the anode layer that is opposite from the pixel defining layer; and the method further comprises: forming a first groove that passes through the anode layer at the region of the anode layer that is opposite from the pixel defining layer such that the planarization layer is exposed, the remaining anode layer is a first anode; forming a third anode in the first groove, the thickness of the third anode is smaller than the thickness of the first anode; and forming a second anode in the first groove at the side of the third anode that is proximal to the organic functional layer, wherein the sheet resistance of the second anode is larger than the sheet resistance of the first anode and the sheet resistance of the third anode, as called for in claim 11.
wherein the sheet resistance of a second anode is greater than the sheet resistance of a first anode; and wherein the sheet resistance of the first anode is greater than the sheet resistance of a third anode, as called for in claim 12.


Claims 13-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 13, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a groove provided between at least two of the plurality of first anodes; one or more second anodes provided within the groove; a pixel defining layer provided over the planarization layer and encompassing an edge portion of the one or more anodes leaving a portion of a top surface of each anode exposed; an organic functional layer provided over the one or more anodes on the portion of the top surface of each anode exposed from the pixel defining layer; and one or more cathodes provided over the organic functional layer in combination with the remaining limitations called for in claim 13.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 13. Therefore, claim 13 is allowed as it is not anticipated by or obvious over the 
The closest prior art are the one mentioned in the rejection above (CN105097868 ~ from IDS, ‘868 hereinafter) in view of Yeo et al. (2017/0005150), but they fail to disclose the additional limitations in claim 13 as explained above.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2014/0183471 A1, US 2017/0005150 A1 disclose a similar configuration of an OLED structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        August 11, 2021